ORDER
This matter comes before the Court of Appeals on a Petition for Review of an Order of Dismissal issued September 3, 2014.
The Order issued September 3, 2014 dismisses a custody matter concerning T.W., a minor child, stating the Tribal Court lacks jurisdiction in the matter, The Order further vacates earlier issued Temporary Order of Custody and Interim Custody Order.
Brenda Weeks, Appellant herein, is the maternal grandmother of T.W. Appellant is represented in the matter by Terry L, Boyd, Counsel, Brockton, Montana. He filed a written brief in support of appeal and appeared for oral argument held before the Court of Appeals on January 26, 2015.
Jessica Weeks Mahone, Appellee and mother of T.W. did not file a responsive brief and did not appear in person or by counsel at oral argument.
Although the procedural history of this case is convoluted, the basic issue on this appeal is subject matter jurisdiction.
*185The Tribal Court custody matter was brought under Title X, CCOJ, 304-A. The pertinent provision states “The Court shall have jurisdiction over this action if at least 1 party to the action is an Indian and at least 1 party has been a bona fide resident within the boundaries of the Fort Peck Reservation for a period of 90 days immediately preceding the filing of the action.”
The underlying petition alleges neglect, and the child is the subject of the proceeding. Section 304-A of Title X CCOJ is applicable. Here, it is undisputed that the child’s natural mother, Jessica Weeks Ma-hone, is an enrolled ’ Indian person. The minor child, T.W. is an enrolled member of the Fort Peck Assiniboine and Sioux Tribes. Further, at least one person, Appellant Brenda Weeks, is a bona-fide resident of the Fort Peck Reservation and was so for the required time. Section 304-A of Title X CCOJ is applicable.
We need not make further determination here, since the merits of the matter may be further considered by the Tribal Court. We conclude and find that the Tribal Court has jurisdiction in this matter pursuant to Title X CCOJ 304-A.
THEREFORE, IT IS THE ORDER OF THIS COURT:
1. The Order of Dismissal issued September 3, 2014 is set aside and vacated.
2. This matter is remanded to the Fort Peck Tribal Court for such other and further proceedings as the Court deems appropriate. Until such time as the Court Orders otherwise, the Temporary Order of Custody entered, July 14, 2014 and Interim Custody Order entered and filed on July 29, 2014 are reinstated.